Citation Nr: 0926071	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-37 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).


FINDINGS OF FACT

1.  The veteran's service treatment records show that he 
sustained a left knee injury in October 1980.

2.  Left knee arthralgia and chondromalacia are currently 
diagnosed.

3.  The weight of the evidence of record does not relate the 
veteran's left knee disorder to his military service.


CONCLUSION OF LAW

A left knee disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Subsequent to the 
veteran's claim being reopened by the February 2007 Board 
decision, a letter dated in March 2007 satisfied the duty to 


notify provisions with respect to the claim for service 
connection on the merits.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in that March 2007 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran's October 1994 Social Security Administration (SSA) 
disability determination, and the medical records considered 
in making that decision, was obtained.  38 C.F.R. § 3.159 (c) 
(2).  VA examinations were conducted in May 2005 and March 
2007; a VA opinion was obtained in August 2008, with an 
addendum obtained in February 2009.  38 C.F.R. § 3.159(c) 
(4).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. 


App. 122 (2000) (the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  In order 
to establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The veteran's service treatment records reflect that in 
October 1980, the veteran sustained a left knee injury and 
six-inch laceration; on physical examination, swelling was 
present and the range of motion was described as fair.  
However, although there are multiple subsequent notations of 
treatment for right knee symptomatology, there is no evidence 
of further treatment for any left knee injury or disorder for 
the remainder of the veteran's military service.

The veteran was separated from service in February 1982.  The 
postservice private medical evidence reflects that he injured 
his left knee in April 1982 at work in the coal mines.  
Specifically, while twisting his body sharply to the left, he 
felt "immediate excruciating pain in the lateral aspect" of 
his left knee.  After experiencing pain for a few weeks, the 
veteran underwent a left knee arthroscopy with curettage of 
chondral fragments in May 1982, to remove loose bodies from 
the left knee.  In the operative report and related 
documents, the veteran was noted to have repeatedly denied a 
history of prior knee injuries or disorders.

The evidence of record subsequent to 1982 reflects that the 
veteran worked both in coal mining and in construction until 
1992, when he sustained an injury to his lower back that 
caused pain and left lower extremity symptoms.  The veteran's 
SSA records reflect that he was awarded SSA disability 
benefits beginning in 1994, partially on the basis of the 
residual condition of this low back injury.  However, none of 
these records, or any private medical evidence dated through 
1999, reflect that the veteran reported any left knee 
symptoms or injuries, or was treated for same.  In March 
2007, based on a physical examination of the veteran that 
showed antalgic gait, tenderness to palpation of the knee, 
limited left knee flexion, and normal left knee x-rays, a VA 
examiner diagnosed left knee arthralgia and chondromalacia.

Although there is a currently diagnosed left knee disorder, 
the weight of the medical evidence of record does not relate 
the veteran's left knee disorder to his military service.  
There are four opinions of record which address the potential 
nexus between the veteran's current disorder and his military 
service.  After considering each of these opinions, the 
record ultimately does not support a positive nexus between 
the veteran's current disorder and his military service, such 
that service connection for a left knee disorder is not 
warranted.  

In a December 2004 private opinion letter, the veteran's 
private chiropractor noted the veteran's "history of 
military related knee problems" and the arthroscopic surgery 
conducted within months of service separation.  Ultimately, 
the chiropractor concluded that the constant trauma incurred 
on the veteran's knees from mounting and dismounting tanks in 
service, with subsequent surgical intervention, resulted in 
ligamentous instability of the left knee.  Similarly, the 
March 2007 VA examiner reiterated the veteran's report of 
inservice knee symptom treatment and arthroscopic surgery 
immediately subsequent to service separation in 1982.  The VA 
examiner concluded that it was likely that the veteran's left 
knee arthralgia and chondromalacia were related to injuries 
sustained in service, but that this conclusion was premised 
on the veteran's history, and was not confirmed by the 
record. 

Although the Board may not reject a medical opinion solely 
because it is based on facts reported by the veteran, the 
Board may do so where the facts are inaccurate or are 
unsupported by the other evidence of record.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005).  In this case, 
neither of these opinions consider the April 1982 injury, or 
the effect that injury had on the veteran's ultimately 
diagnosed left knee disorder.  The medical history documented 
in these opinions, as reported by the veteran, did not 
include acknowledgement of this injury in the context of his 
overall account.  See Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006).  Additionally, there is no documentation of the 
"variety of providers" that the veteran reported seeing for 
knee pain "over the years;" the veteran underwent left knee 
arthroscopic surgery in 1982, and there is no evidence in the 
record of knee symptoms or a diagnosed disorder until 2004.  
Ultimately, both of these opinions are based on an incomplete 
and/or incorrect reporting of the facts of the veteran's 
medical history, one that is not fully consistent with his 
history as objectively documented in the record.  For these 
reasons, neither of these opinions can be afforded more than 
minimal probative weight.  See Kowalski, 19 Vet. App. at 179-
80.

A May 2005 VA examiner's opinion considered the cumulative 
effects of the repetitive movements inherent in the veteran's 
inservice activities of mounting and dismounting tanks, as 
well as his postservice work in coal mines and construction.  
However, it does not address the 1980 inservice left knee 
injury or the 1982 postservice injury, or the long history of 
lack of treatment or documented symptomatology between 1982 
and 2004.  Accordingly, although the VA examiner's opinion 
concludes that it was not likely that any degenerative 
changes were the result of service, it is also predicated on 
less than the veteran's full medical history, and thus cannot 
be afforded more than minimal probative weight.  

In contrast to those opinions discussed above, an August 2008 
opinion provided by the VA examiner addresses all of the 
pertinent parts of the veteran's left knee history: the 
inservice incident in 1980; the veteran's inservice tasks as 
related to his military occupational specialty; the 
postservice injury in 1982 requiring arthroscopy 


surgery of the left knee; and the lack of documented symptoms 
or treatment between 1982 and 2004.  To that end, the VA 
examiner concluded that because the veteran had no documented 
symptomatology or treatment for his left knee between the 
time of his 1982 arthroscopic surgery and the physical 
examination by the private chiropractor in 2004, and had been 
employed in the coal mining and construction industries in 
the interim, any injury sustained in service was unlikely to 
be the cause of his current left knee disorder.  

It must be noted that a veteran's report of his symptoms are 
generally competent lay evidence, which must be considered 
the context of the objective medical evidence of record.  
See, c.f., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  However, to the extent that, as in this case, the 
veteran asserts that he experienced left knee symptomatology 
during the period between his 1982 left knee arthroscopic 
surgery and the December 2004 private chiropractor visit on 
which that opinion letter was based, the Board finds that the 
veteran's statements are not credible evidence of continuity 
of symptomatology.  This is not solely because the veteran's 
statements that he received treatment for left knee 
symptomatology are unaccompanied by contemporaneous medical 
evidence; it is because the medical evidence of record during 
that period, to include VA outpatient treatment records dated 
in November and December 1998, private medical records dated 
from October 1994 to September 1998, and the March 1999 SSA 
physical capabilities assessment, are all devoid of any 
indication of left knee symptomatology or a left knee 
disorder.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005). 

Because it considers all of the inservice and postservice 
injuries, as well as the veteran's occupational tasks both 
inservice and subsequent to service, the Board finds that the 
August 2008 VA opinion is the most probative of the opinions 
of record, and is afforded the most weight.  Accordingly, 
because the weight of the evidence of record does not relate 
the veteran's left knee disorder to his military service, 
service connection for a left knee disorder is not warranted. 

Because the weight of the evidence of record does not relate 
the veteran's left knee disorder to his military service, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	
ORDER

Service connection for a left knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


